Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This communication is a First Office Action on the merits in reply to application number 16/146,699 filed on 09/28/2018.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/14/2020 and 09/16/2020 have been reviewed and entered into the record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-5 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 2 and 14 recite the phrase “density of metrics around the quantile.”  Claim  4 repeats the phrase “metrics around the quantile” and also recites the phrase “an interval around the quantile.”  However, the phrase “around the quantile” is a relative term that renders the claim indefinite.  The scope of the term “around the quantile” is not defined by the claim and the specification does not provide a standard, basis, or guideline for ascertaining which metrics and which interval(s) would be deemed around the quantile, and which metrics/interval(s) would not be deemed as being around the quantile, and therefore one of ordinary skill in the art would therefore not be reasonably apprised of the scope of the invention.  See MPEP 2173.05(b).  Appropriate correction is required.
Claims 3-5 and 15-16 depend from claims 2/14 and fail to cure the deficiency noted above, and are therefore rendered indefinite based on their inheritance of the indefiniteness of their respective base claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-12), system (claims 13-19), and non-transitory computer-readable storage medium (claim 20) are each directed to at least one potentially eligible category of subject matter (process, machine, and article of manufacture, respectively), and therefore satisfy Sep 1 of the eligibility inquiry.
With respect to Step 2A Prong One of the eligibility inquiry, it is next noted that the claims recite an abstract idea that falls into each of the “Mental Processes,” the “Certain methods of organizing human activity,” and the “Mathematical Concepts” abstract idea groupings set forth in the 2019 PEG.   The limitations reciting the abstract idea(s), as recited in exemplary claim 1, are identified in bold below, whereas the additional limitations are indicated via plain text and are subsequently evaluated below under Step 2A Prong Two and Step 2B:
Claim 1:
obtaining metrics collected during an A/B test (The “obtaining” step can be accomplished mentally such as via human observation and perhaps with the aid of pen and paper, and describes managing human activity or interaction since A/B testing is an evaluation of user engagement as noted in par. [0002] of the Spec., and also describes insignificant pre-solution data gathering activity);
calculating, by one or more computer systems, an asymptotic estimate of a variance of a quantile for the metrics based on a lack of statistical independence of the metrics from one another (The “calculating” can be accomplished mentally via human evaluation or judgment even if aided with pen and paper, and also describes a mathematical calculation, see Spec. at par. [0045] – [0046]);
determining, by the one or more computer systems, a statistical significance of a result of the A/B test based on the asymptotic estimate of the variance (The “determining” step can be accomplished mentally such as by human evaluation or judgment, covers organizing human activity since it flows directly from A/B test data involving human interaction, and also describes a mathematical calculation, see  Spec. at par. [0064]); and
outputting the statistical significance with the result for use in assessing an effect of a treatment variant of the A/B test on the quantile (The “outputting” step can be accomplished mentally such as via a human providing the results with the aid of pen and paper, covers organizing human activity since it flows directly from A/B test data involving human interaction, covers mathematical concepts since the output in the form of statistical significance is a calculated mathematical value as noted in par. [0065],  and also describes insignificant extra-solution data output activity).
Because the above-noted limitations recite steps falling within the Mental Processes, Certain methods of organizing human activity, and Mathematical Concepts abstract idea groupings of the 2019 PEG, they have been determined to recite at least one abstract idea when evaluated under Step 2A Prong One of the eligibility inquiry.  Independent claims 13 and 20 recite similar limitations as those recited in claim 1 and therefore are found to recite the same abstract idea(s) as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements recited in independent claims 1/13/20 are directed to one or more computer systems (claim 1), one or more processor and memory storing instructions (claim 13), and non-transitory computer-readable storage medium storing instructions (claim 20).  These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they merely encompass generic computing elements to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (computer-based operating environment).  MPEP 2106.05(f) and 2106.05(h).  In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements recited in independent claims 1/13/20 are directed to one or more computer systems (claim 1), one or more processor and memory storing instructions (claim 13), and non-transitory computer-readable storage medium storing instructions (claim 20).  These additional elements have been evaluated, but when considered individually and in combination, fail to add significantly more to the abstract idea because they amount to using generic computing elements to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (computer-based operating environment).  Notably, Applicant’s Specification describes that generic computer devices that may be used to implement the invention, which cover virtually any computing device under the sun (See, e.g., Spec. at paragraphs 70-71 and Fig. 5:  e.g., “FIG. 5 shows a computer system 500 in accordance with the disclosed embodiments. Computer system 500 includes a processor 502, 5 memory 504, storage 506, and/or other components found in electronic computing devices”).  Therefore, the additional elements merely describe generic computing elements that serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-12 and 14-19 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to recite details that narrow the same abstracts idea(s) recited in the independent claims, i.e., activities falling within the Mental Processes, Certain methods of organizing human activity, and/or Mathematical Concepts abstract idea groupings as described in the 2019 PEG.  For example, dependent claims 2/14 recite steps for calculating another variance, estimating a density, and combining the other variances and the density into the asymptotic estimate of the variance of the quantile, however these steps can be accomplished mentally such as by human evaluation or judgment, cover organizing human activity since they flows directly from A/B test data involving human interaction, and also can be performed via mathematical calculations.  Accordingly, these steps are part of the same abstract idea(s) set forth in the independent claims.  Dependent claims 3-12 and 15-19 have been evaluated as well, however similar to claims 2/14, these claims also set forth steps falling within the same Mental Processes, Certain methods of organizing human activity, and/or Mathematical Concepts abstract idea groupings recited in the independent claims.
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11, 13, and 20 are rejected under 35 U.S.C. §103 as unpatentable over Gui et al. (US 2016/0253683, hereinafter “Gui”) in view of De Prisco et al. (US 2009/0198629, hereinafter “De Prisco”) in view of the non-patent literature publication by Deng et al., Trustworthy analysis of online A/B tests (published 2017, hereinafter “Deng”).

Claims 1/13/20:  As per claim 1, Gui teaches a method (paragraph 20:  methods and processes), comprising:
obtaining metrics collected during an A/B test (Abstract, paragraphs 5, 34, 69, and Fig. 7: performs an A/B test by presenting the treatment version to the selected clusters and tracking a response of the selected clusters to the treatment version; the A/B test is performed by presenting the treatment version to the selected clusters and tracking the response of the selected clusters to the treatment version (operation 512). For example, a treatment version of an email, offer, advertisement, webpage, feature, layout, design, article, and/or other message may be shown to the selected clusters, and a control version of the same message may be shown to other clusters, which form a control group for the A/B test. Responses of the users in the treatment and control groups may be tracked using metrics that measure CTR, conversion rates, revenue, comments, connection requests, and/or other values associated with the users' behavior);
calculating, by one or more computer systems, an … estimate of a [value] for the metrics based on a lack of statistical independence of the metrics from one another (paragraphs 62-63, 66, and 77: teaching a feature whereby the statistical model accounts for global bias, network effect, etc. [i.e., lack of statistical independence] such that the average treatment effect (ATE) for the metrics is estimated with less bias or variance by considering fractional impact of neighbors on a treatment – e.g., Because statistical model 212 accounts for global bias 408, treatment effect 410, and network effect 224, statistical model 212 may estimate ATE 214 with less bias and/or variance than models that do not consider network effect 224 and/or that remove responses 406 from estimation for users with fractions of neighbors in treatment 404 that do not exceed a threshold. Consequently, the estimate of ATE 214 from statistical model 212 may guide decisions related to A/B testing in a social network setting more effectively than estimates of ATE 214 from other models; See also, paragraph 46: clusters may be merged if such merging maximizes a metric representing the modularity of graph 202 (e.g., the strength of division of graph 202 into clusters), up to a maximum cluster size representing the size of each equally sized cluster. If two clusters cannot be merged due to the maximum cluster size constraint, two other clusters that produce the next most optimal increase in modularity while satisfying the maximum cluster size constraint may be merged);
determining, by the one or more computer systems, a statistical significance of a result of the A/B test based on the … estimate … (paragraphs 5, 39, and 66:  If results from the A/B test show that a new treatment version performs better than an old control version by a certain amount, the test results may be considered statistically significant; To verify network effect 224, verification apparatus 222 may identify a statistically significant positive correlation between responses of the users in the A/B test and social interference or homophily in the social network; See also, paragraphs 79-80 and Fig. 8:  describing/displaying exemplary computer system for performing the disclosed functions); and
outputting the statistical significance with the result for use in assessing an effect of a treatment variant of the A/B test on [a value] (paragraphs 5, 39-40, 66, and Figs. 5-7:  model may be fit to data from an experiment with uniform random sampling, and the size of each effect may be estimated and tested for statistical significance. Thus, the model may be used to confirm a statistically significant positive correlation of user responses with treatment effect; For example, a social networking service may use an A/B test to show two versions of a web page, email, offer, article, social media post, advertisement, layout, design, and/or other information or content to users to determine if one version has a higher conversion rate than the other. If results from the A/B test show that a new treatment version performs better than an old control version by a certain amount, the test results may be considered statistically significant; the model may be used to confirm a statistically significant positive correlation of user responses with treatment effect; If results from the A/B test show that a new treatment version performs better than an old control version by a certain amount, the test results may be considered statistically significant, and the new version may be used in subsequent communications with users already exposed to the treatment version and/or additional user).

Gui does not teach the calculated value as being an asymptotic estimate of a variance of a quantile.


De Prisco teaches calculating a value in the form of an estimate of a variance of a quantile (paragraphs 220-225: the variance of the estimated p-quantile (i.e. the estimated VaR) is related to the risk factor sample sizes; Once these values have been obtained (e.g. by a pilot simulation module 545 of FIG. 16), Equation 2a can be used to determine parameters M, S and/that will provide quantile estimates with the predetermined level of precision (e.g. an acceptable level for the given application) on a regular basis). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gui with De Prisco because the references are analogous since they are each directed to features for performing statistical analysis/sampling of observation data, which is within or at least reasonably pertinent to Applicant’s field of endeavor of performing A/B testing of user engagement using sample data, and because modifying the teachings of Gui such that the calculated estimate is in the form of a variance of a quantile, as claimed, would serve the motivation to obtain quantile estimates within an acceptable level of precision for the given application (De Prisco at paragraphs 223-225), and in pursuit of obtaining more accurate results from the sampled data (Gui at paragraphs 38 and 43).

Gui and De Prisco do not explicitly teach the estimate of a variance as being an asymptotic estimate of a variance.

Deng teaches an asymptotic estimate of a variance (See, e.g., pg. 641, col. 2:  statistical tests based on asymptotic distribution…focus on estimating its asymptotic variance; pg. 645, col. 1:  derive the asymptotic variance…under three mild assumptions; pg. 646, col. 1:  asymptotically give the same estimation of variance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gui/De Prisco with Deng because the references are analogous since they are each directed to features for performing statistical analysis/sampling of observation data (e.g. A/B test sampling), which is within or at least reasonably pertinent to Applicant’s field of endeavor of performing A/B testing of user engagement using sample data, and because modifying the teachings of Gui/De Prisco such that the variance estimate is in the form of an asymptotic estimate, as claimed, would serve the motivation to obtain quantile estimates within an acceptable level of precision for the given application (De Prisco at paragraphs 223-225), and would serve the pursuit of obtaining more accurate results from the sampled data (Gui at paragraphs 38 and 43); and further obvious because the claimed invention involves the simple substitution of one known element for another to obtain predictable results since each individual element and its function are shown in the prior art, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is, the substitution of Deng’s asymptotic estimate of variance for Gui/De Prisco’s estimate of variance involves the simple substitution of one known element for another known element, which yields a predictable result of using an asymptotic estimate of a variance of a quantile in determining statistical significance of A/B test results.

 Claims 13 and 20 are directed to a system and non-transitory computer-readable storage medium that include substantially similar limitations as those recited in claim 1 and addressed above.  Gui teaches a system and non-transitory computer-readable storage medium for performing the limitations discussed above (Gui at paragraphs 20, 33, 79-80 and Fig. 8:  FIG. 8 shows a computer system 800 in accordance with an embodiment. Computer system 800 may correspond to an apparatus that includes a processor 802, memory 804, storage 806, and/or other components found in electronic computing devices; methods and processes described in the detailed description section can be embodied as code and/or data, which can be stored in a computer-readable storage medium as described above), and claims 13/20 are therefore rejected using the same references are for substantially the same reasons as set forth above.

Claim 9:  Gui further teaches wherein determining the statistical significance of the result of the A/B test … comprises: calculating an indicator of the statistical significance from the asymptotic estimate of the variance (paragraphs 5, 39, and 66:  If results from the A/B test show that a new treatment version performs better than an old control version by a certain amount, the test results may be considered statistically significant; To verify network effect 224, verification apparatus 222 may identify a statistically significant positive correlation between responses of the users in the A/B test and social interference or homophily in the social network), but does not teach the determined and calculated indicator as being from the asymptotic estimate of the variance.
De Prisco teaches an estimate of the variance (paragraphs 220-225: the variance of the estimated p-quantile (i.e. the estimated VaR) is related to the risk factor sample sizes; Once these values have been obtained (e.g. by a pilot simulation module 545 of FIG. 16), Equation 2a can be used to determine parameters M, S and/that will provide quantile estimates with the predetermined level of precision (e.g. an acceptable level for the given application) on a regular basis). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include, in the combination of Gui/De Prisco/Deng, De Prisco’s estimate of variance because modifying the teachings of Gui such that the calculated estimate is in the form of a variance of a quantile, as claimed, would serve the motivation to obtain quantile estimates within an acceptable level of precision for the given application (De Prisco at paragraphs 223-225), and in pursuit of obtaining more accurate results from the sampled data (Gui at paragraphs 38 and 43).
Gui and De Prisco do not explicitly teach the estimate of a variance as being an asymptotic estimate of a variance.
Deng teaches an asymptotic estimate of a variance (See, e.g., pg. 641, col. 2:  statistical tests based on asymptotic distribution…focus on estimating its asymptotic variance; pg. 645, col. 1:  derive the asymptotic variance…under three mild assumptions; pg. 646, col. 1:  asymptotically give the same estimation of variance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Gui/De Prisco/Deng, Deng’s variance estimate in the form of an asymptotic estimate, as claimed, with the motivation to obtain quantile estimates within an acceptable level of precision for the given application (De Prisco at paragraphs 223-225), and would serve the pursuit of obtaining more accurate results from the sampled data (Gui at paragraphs 38 and 43); and further obvious because the claimed invention involves the simple substitution of one known element for another to obtain predictable results since each individual element and its function are shown in the prior art, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is, the substitution of Deng’s asymptotic estimate of variance for Gui/De Prisco’s estimate of variance involves the simple substitution of one known element for another known element, which yields a predictable result of using an asymptotic estimate of a variance of a quantile in determining statistical significance of A/B test results.

Claim 10:  Gui does not teach the limitation of claim 10.
However, Deng further teaches wherein the indicator comprises at least one of: a p-value; and a margin of error (See, e.g., pg. 647, col. 1:  calculate the three variance estimates of the treatment effect estimators and corresponding p-values; 95% confidence intervals for the parameter; See also, pg. 644, col. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Gui/De Prisco/Deng, Deng’s indicator in the form of a p-value or margin of error, as claimed, with the motivation to obtain quantile estimates within an acceptable level of precision for the given application (De Prisco at paragraphs 223-225), and because it would serve the pursuit of obtaining more accurate results from the sampled data (Gui at paragraphs 38 and 43); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11:  Gui further teaches wherein a first subset of the metrics from a user lacks the statistical independence and a second subset of the metrics from different users includes the statistical independence (paragraph 66: network effect is verified in the social network (operation 504). To verify the network effect, a statistically significant positive correlation between responses of the users to the treatment version of an A/B test and social interference or homophily in the social network may be identified, as described above. An A/A test of the users is also used to select a number of equally sized clusters (operation 506) for use in the A/B test. For example, a number of equally sized clusters may be selected, and the graph may be partitioned into the given number of clusters. The clusters may then be divided between treatment and control groups, and the same message may be shown to both groups to compare the users' responses in the treatment and control clusters).

Claims 6-8, 12, and 18-19 are rejected under 35 U.S.C. §103 as unpatentable over Gui et al. (US 2016/0253683, hereinafter “Gui”) in view of De Prisco et al. (US 2009/0198629, hereinafter “De Prisco”) in view of Deng et al., Trustworthy analysis of online A/B tests (published 2017, hereinafter “Deng”), as applied to claims 1 and 13 above, and further in view of Xu et al. (US 2016/0253311, hereinafter “Xu”). 

Claims 6/18:  Gui, in view of De Prisco and Deng, teaches the limitations of claims 1/13 as set forth above, but does not teach the limitation of claims 6/18.
Xu teaches wherein obtaining the metrics collected during the A/B test comprises: aggregating the metrics by a key and one or more dimensions associated with the A/B test (paragraphs 30, 57 and Figs. 6-8:  as illustrated in FIG. 7, the A/B testing system 200 may display a user interface 700 that displays a ranked list of the most impactful A/B experiments with respect to the specified metric, consistent with various embodiments described herein. Each entry in the list indicates the name (e.g., "Test Key") and description (e.g., "Test Description") for each A/B experiment 702, as well as the site-wide impact value for each experiment; the A/B testing system 200 allows a user to create a testKey, which is a unique identifier that represents the concept or the feature to be tested. The A/B testing system 200 then creates an actual experiment as an instantiation of the testKey, and there may be multiple experiments associated with a testKey).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gui/De Prisco/Deng with Xu because the references are analogous since they are each directed to features for performing statistical analysis/sampling of observation data, which is within Applicant’s field of endeavor of performing A/B testing of user engagement using sample data (e.g., A/B test data), and because combining the teachings of Gui/De Prisco with a feature for aggregating metrics by a key and one or more dimensions associated with an A/B test, as taught by Xu, would serve the motivation to improve the ease with which a user may investigate related sets of A/B testing metrics, such as to help with managing A/B experiments over various stages (Xu at paragraph 30), and to provide users with the ability to compare results across experiments (Xu at paragraph 34).

Claim 7:  Gui does not teach the limitation of claim 7.
However, Xu further teaches the key comprises a user identifier, and the one or more dimensions comprise at least one of a user dimension and a product dimension (paragraph 57 and Figs. 6-8:  Each entry in the list indicates the name (e.g., "Test Key") and description (e.g., "Test Description") for each A/B experiment 702, as well as the site-wide impact value for each experiment 701, the user names of the users registered as owners of each experiment 703, and a messaging icon 704 for each experiment.  If the user clicks on the messaging icon 704 or an experiment, then the A/B testing system 200 may automatically generate a draft message to one or more of the registered owners 703 of the experiment. If the user selects on one of the A/B experiments in the list in the user interface 700 then, as illustrated in the user interface 800 in FIG. 8, the A/B testing system 200 may display various information regarding the different targeted member segments associated with each experiment. For example, the user interface 800 may display the number 804 identifying the segment (e.g., 1, 2, 3, 4, etc.), the relevant variant 805, a comparison variant 806 (e.g., control) to which the relevant variant is being compared to).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Gui/De Prisco/Deng/Xu, Xu’s key that includes a user identifier and a user dimension or product dimension, as claimed, with the motivation to improve the ease with which a user may investigate related sets of A/B testing metrics, such as to help with managing A/B experiments over various stages (Xu at paragraph 30), and to provide users with the ability to compare results across experiments (Xu at paragraph 34), or to provide a user with the ability to quickly send an inquiry to the identified owner of an A/B experiment (Xu at paragraph 57).

Claims 8/19:  Gui does not teach the limitation of claims 8/19.
However, Xu further teaches wherein aggregating the metrics by the key and one or more dimensions associated with the A/B test comprises: generating a [output] of the metrics for a treatment assignment in the A/B test and a user segment that is targeted using the A/B test (paragraph 57 and Figs. 6-8:  e.g., illustrated in user interface 601 in FIG. 6, the A/B testing system 200 may display a typeahead feature that identifies various possible metrics that match the user specified characters. Once the user selects one of the metrics (e.g., "signups 3 days for Growth") then, as illustrated in FIG. 7, the A/B testing system 200 may display a user interface 700 that displays a ranked list of the most impactful A/B experiments with respect to the specified metric, consistent with various embodiments described herein. Each entry in the list indicates the name (e.g., "Test Key") and description (e.g., "Test Description") for each A/B experiment…If the user selects on one of the A/B experiments in the list in the user interface 700 then, as illustrated in the user interface 800 in FIG. 8, the A/B testing system 200 may display various information regarding the different targeted member segments associated with each experiment. For example, the user interface 800 may display the number 804 identifying the segment (e.g., 1, 2, 3, 4, etc.), the relevant variant 805, a comparison variant 806 (e.g., control) to which the relevant variant is being compared to, the ramp percentage 803 for the relevant variant for that targeted segment, the percentage delta or change 802 in the value of the metric due to application of the relevant variant to the ramp percentage of the targeted segment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Gui/De Prisco/Xu, Xu’s feature for generating an output of the metrics for a treatment assignment in the A/B test and a user segment that is targeted using the A/B test, as claimed, with the motivation to improve the ease with which a user may view and analyze sets of A/B testing metrics, and to provide users with the ability to compare results across experiments (Xu at paragraph 34), or to provide the ability to determine an impact of a treatment on a targeted segment of members of an A/B experiment (Xu at paragraphs 58-60).
Gui, De Prisco, and Xu do not teach the generated output as being in the form of a histogram.
However, De Prisco further teaches generating histogram of metrics (paragraphs 45-48:  e.g., histogram 10 of an empirical loss distribution constructed from a set of N loss samples).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gui/De Prisco/Deng/Xu such that Xu’s output is provided in the form of a histogram, as taught by De Prisco, because the claimed invention involves the simple substitution of one known element for another to obtain predictable results since each individual element and its function are shown in the prior art, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is, the substitution of De Prisco’s histogram in place of Xu’s displayed metric information involves the simple substitution of one known element for another known element, which yields a predictable result of generating a histogram output of the metrics for a treatment assignment in an A/B test and user segment targeted using the A/B test.

Claim 12:  Gui does not teach the limitation of claim 12.
Xu teaches wherein the metrics comprise a page load time (paragraph 84:  techniques described herein are applicable to any type of metric that may be measure during an online A/B experiment, such as profile completeness score, revenue, average page load time, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gui/De Prisco/Deng with Xu because the references are analogous since they are each directed to features for performing statistical analysis/sampling of observation data, which is within Applicant’s field of endeavor of performing A/B testing of user engagement using sample data (e.g., A/B test data), and because modifying the teachings of Gui/De Prisco such that the obtained metrics collected during an A/B test include a page load time, as taught by Xu, would serve the motivation to make improvements to webpages or online content presentation based on audience-based performance metrics (Xu at paragraph 3); and further obvious because the claimed invention involves the simple substitution of one known element for another to obtain predictable results since each individual element and its function are shown in the prior art, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is, the substitution of Xu’s metric such as page load time in place of Gui’s metric involves the simple substitution of one known element for another known element, which yields a predictable result of evaluating A/B testing data for a page load time metric.

Claim 17 is rejected under 35 U.S.C. §103 as unpatentable over Gui et al. (US 2016/0253683, hereinafter “Gui”) in view of De Prisco et al. (US 2009/0198629, hereinafter “De Prisco”) in view of Deng et al., Trustworthy analysis of online A/B tests (published 2017, hereinafter “Deng”), as applied to claim 13 above, and further in view of Frank et al. (US 2016/0170996, hereinafter “Frank”). 

Claim 17:  Gui, in view of De Prisco and Deng, teaches the limitation of claim 13 as set forth above.  With respect to claim 17, Gui, in view of De Prisco/Deng teaches the calculation of the asymptotic metrics (as discussed above in the rejection of claim 13, which is incorporated herein), but does not teach claim 17’s limitation of omitting zero-valued metrics from the calculation.
Frank teaches omitting zero-valued metrics from a calculation (paragraphs 4176 and 4265: e.g., the irrelevant factors will often have very low weights (possibly even zero), and as such, may be filtered (e.g., by removing them).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gui/De Prisco/Deng with Frank because the references are analogous since they are each directed to features for performing statistical analysis/sampling of observation data, which is within Applicant’s field of endeavor of performing A/B testing of user engagement using sample data (e.g., A/B test data), and because modifying the teachings of Gui/De Prisco/Deng such that the zero-valued metrics are omitted from the estimate calculation, as taught by Frank, would serve the motivation to make eliminate irrelevant metrics (Frank at paragraph 4176), which would promote conservation of resources (e.g., processor/memory) by eliminating additional processing of such irrelevant metrics; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable over the prior art
Claims 2-5 and 14-16 are allowable over the prior art for the following reasons:  Claims 2 and 14 each recited the limitations directed to wherein calculating the asymptotic estimate of the variance of the quantile based on the assumption that the metrics are not statistically independent from one another comprises: calculating another variance of a joint distribution of counts of the metrics and counts of the metrics that are below the quantile; estimating a density of the metrics around the quantile; and combining the other variance and the density of the metrics into the asymptotic estimate of the variance of the quantile, which  is not taught by the prior art, thus rendering claims 2/14 and their dependent claims (3-5 and 15-16) as allowable over the prior art.  These claims are not allowable, however, because they stand rejected under 35 USC §101, §112(b), and because they also depend from rejected base claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Measuring and Modeling User Activities on Online Social Network-based Applications. Nazir, Atif. University of California, Davis, ProQuest Dissertations Publishing, 2012. 3555385.: discloses techniques for measuring/evaluating, inter alia, user engagement including calculating variance among quartiles.
Kazerouni et al. (US 2018/0129760): discloses features for implementing sequential hypothesis testing in a digital medium environment, including A/B testing (See, e.g., paragraphs 29 and 55) and variance estimation (See, e.g., paragraphs 13, 79, and 89).
Zhao et al. (US 2016/0103758): discloses online product testing using bucket tests, such as an A/B test, for testing a new version of an online product against its current version (paragraph 12).
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
04/05/2021